                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     ROBERT VANDENBOSCH,
9
                  Plaintiff,
10                                                    Case No. 2:18-cv-00999-RAJ
           v.
11                                                    ORDER GRANTING
     CITY OF BELLINGHAM, a subdivision of             DEFENDANTS’ MOTIONS
12                                                    TO DISMISS
     the State of Washington; and
13   ALLIANCEONE RECEIVEABLES
     MANAGEMENT INC.,
14
                  Defendants.
15
16
17                                   I.   INTRODUCTION
18         This matter comes before the Court on motions to dismiss by Defendants City of
19   Bellingham (the “City”) and AllianceOne Receivables Management, Inc. (“AllianceOne”).
20   Dkt. ## 13, 15. For the reasons stated below, the Court GRANTS Defendants’ motions.
21                                   II. BACKGROUND
22         On July 11, 2017, the Bellingham Municipal Court (the “State Court”) entered a
23   criminal judgment against Plaintiff for driving under the influence (“DUI”). Dkt. # 1-1 at
24   3. His sentence included a $5,000 judgment, a probation fee assessed at $100 a month for
25   five years, and a variety of other fees. The total amount entered against Plaintiff was
26   $7,296.00. Id.
27         On August 22, 2017, the State Court sought confirmation that Plaintiff was
28   ORDER – 1
1    compliant with his payments. Dkt. # 14-1 at 5. On September 13, 2017, the State Court
2    ordered a failure to appear (FTA) and prepared a first notice of collections. Id. at 6. On
3    September 26, 2017, Plaintiff set up a time payment plan with the State Court allowing
4    him to pay $200 per month. See id. On March 27, 2018, Plaintiff’s payments were reduced
5    to $25 per month and he has been making payments since that time. Id. at 9.
6           On July 6, 2018, Plaintiff filed a Complaint alleging that Defendants were
7    improperly charging him probation fees and interest. Dkt. # 1-1. He claims that the
8    obligation to pay probation fees vests upon use of the probation services. Id. at 3.
9    Therefore, the State Court and its collector, AllianceOne, are improperly charging for
10   probation fees not yet owed plus interest. Plaintiff alleges that this is Defendants’ standard
11   practice. Id. at 4. He claims that it violates the Washington Consumer Protection Act and
12   state usury laws, as well as 42 U.S.C. § 1983. Id. at 5. He aims to bring a class action on
13   behalf of all suffering from the miscalculation of monies owed for probation fees. Id. at 4.
14                                  III. LEGAL STANDARD
15          Fed. R. Civ. P. 12(b)(6) permits a court to dismiss a complaint for failure to state a
16   claim. The rule requires the court to assume the truth of the complaint’s factual allegations
17   and credit all reasonable inferences arising from those allegations. Sanders v. Brown, 504
18   F.3d 903, 910 (9th Cir. 2007). A court “need not accept as true conclusory allegations that
19   are contradicted by documents referred to in the complaint.” Manzarek v. St. Paul Fire &
20   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The plaintiff must point to factual
21   allegations that “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
22   Twombly, 550 U.S. 544, 568 (2007). If the plaintiff succeeds, the complaint avoids
23   dismissal if there is “any set of facts consistent with the allegations in the complaint” that
24   would entitle the plaintiff to relief. Id. at 563; Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
25          A court typically cannot consider evidence beyond the four corners of the complaint,
26   although it may rely on a document to which the complaint refers if the document is central
27   to the party’s claims and its authenticity is not in question. Marder v. Lopez, 450 F.3d 445,
28   ORDER – 2
1    448 (9th Cir. 2006). A court may also consider evidence subject to judicial notice. United
2    States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
3                                       IV. DISCUSSION
4           A.       Judicial Notice
5           As an initial matter, Defendants request that the Court take judicial notice of the
6    court records underlying Plaintiff’s complaint. Courts may take judicial notice of court
7    records in another case. Fed. R. Evid. 201; see United States v. Wilson, 631 F.2d 118, 119
8    (9th Cir. 1980) (stating that a court may take judicial notice of court records in another
9    case). The Court elects to do so here.
10          B.       Washington Consumer Protection Act claim
11          Plaintiff brings a cause of action under the Washington Consumer Protection Act
12   (“CPA”). To prevail, Plaintiff must establish: (1) an unfair or deceptive act or practice; (2)
13   occurring in trade or commerce; (3) public interest impact; (4) injury to plaintiff in his or
14   her business or property; and (5) causation. Hangman Ridge Training Stables, Inc. v.
15   Safeco Title Ins. Co., 719 P.2d 531, 535 (Wash. 1986).
16          A CPA claim can be predicated upon a per se violation of another statute. Klem v.
17   Wash. Mut. Bank, 295 P.3d 1179, 1187 (Wash. 2013). If a defendant’s act or practice is
18   not per se unfair or deceptive, the plaintiff must show the conduct is “unfair” or “deceptive”
19   under a case-specific analysis. Id.. A defendant’s act or practice might be “unfair” if it
20   “‘causes or is likely to cause substantial injury to consumers which is not reasonably
21   avoidable by consumers themselves and is not outweighed by countervailing benefits.’”
22   Mellon v. Reg. Trustees Servs. Corp., 334 P.3d 1120, 1126 (Wash. App. 2014); Klem, 295
23   P.3d at 1187.
24          From what the Court can ascertain, Plaintiff does not allege a per se violation of
25   another statute. “A per se unfair trade practice exists when a statute which has been
26   declared by the Legislature to constitute an unfair or deceptive act in trade or commerce
27   has been violated.” Hangman Ridge Training Stables, Inc., 719 P.2d at 535. No such
28   ORDER – 3
1    statute is referenced in Plaintiff’s Complaint. In fact, as Defendants point out, Washington
2    law permits Defendants to collect on a criminal judgment immediately: a criminal fine,
3    including court costs and fees, becomes immediately due and owing, even if the court
4    permits the criminal debtor to make monthly payments.                See RCW 9.94A.772
5    (“Notwithstanding any other provision of state law, monthly payment or starting dates set
6    by the court, the county clerk, or the department before or after October 1, 2003, shall not
7    be construed as a limitation on the due date or amount of legal financial obligations, which
8    may be immediately collected by civil means and shall not be construed as a limitation for
9    purposes of credit reporting. Monthly payments and commencement dates are to be
10   construed to be applicable solely as a limitation upon the deprivation of an offender’s
11   liberty for nonpayment.”); RCW 3.02.045 (permitting courts of limited jurisdiction to use
12   collection agencies under chapter 19.16 RCW for purposes of collecting unpaid penalties
13   on criminal fines, costs, and assessments imposed by the courts).
14          Plaintiff also fails to allege facts that show Defendants’ actions were likely to cause
15   injury that was “unfair” or not reasonably avoidable. Klem, 295 P.3d at 1187. Here,
16   Plaintiff entered a guilty plea for a DUI and his sentence included the cost of probation at
17   $100 per month for five years. Dkt. # 16 at 26 (guilty plea acknowledging that “the judge
18   may require me to pay costs, fees and assessments authorized by law”). Plaintiff only
19   claims that the “transformation and calculation of [his] obligation to pay probation at a rate
20   of $100 …to be an obligation to pay $6,000 payable and owed as of July 17, 2017 is a
21   mistake and huge overcharge.” Dkt. # 1-1 at 4. This allegation is conclusory and ultimately
22   insufficient to state an “unfair” practice under the CPA.
23          Because Plaintiff fails to allege an unfair or deceptive practice, he does not state a
24   claim under the CPA. The Court will not go through the remaining four requirements.
25          C.     Section 1983 claim
26          Plaintiff also alleges a claim against Defendants under Section 1983. He alleges
27   that Defendants have a standard practice of accelerating the total amount owed as applied
28   ORDER – 4
1    to all persons convicted of a crime, and that this works to deprive him of property in
2    violation of the Fifth and Fourteenth Amendments. Dkt. # 1-1.
3             A plaintiff can establish municipal liability under Section 1983 by proving that the
4    constitutional violation directly resulted from enforcement of an improper official policy
5    or custom; or by proving that the municipality was “deliberately indifferent” to a known
6    need to retrain its officials because of an official policy or custom. Board of County
7    Commissioners of Bryan County v. Brown, 520 U.S. 397, 407 (1997).
8             As a preliminary matter, Plaintiff fails to allege a cognizable constitutional
9    violation. First, the Due Process Clause of Fifth Amendment only applies to the federal
10   government, and thus does not apply to Defendants. Bingue v. Prunchak, 512 F.3d 1169,
11   1174 (9th Cir. 2008). “In order to state a claim under the fourteenth amendment, the
12   complainant must allege facts showing not only that the State has deprived him of a ...
13   property interest but also that the State has done so without due process of law.” Gearhart
14   v. Thorne, 768 F.2d 1072, 1073 (9th Cir. 1985). The base requirement of the Due Process
15   Clause is that a person deprived of property be given an opportunity to be heard “at a
16   meaningful time and in a meaningful manner.” Armstrong v. Manzo, 380 U.S. 545, 552
17   (1965). Plaintiff fails to allege facts that show he was deprived a right to be heard regarding
18   the probation fees assessed or any interest charged. Without such facts, Plaintiff’s claim
19   fails.
20            D.     Usury claim
21            Plaintiff also claims that Defendants violated the usury statutes under Washington
22   law. Dkt. # 1-1. To state a claim for usury, Plaintiff must prove the following elements:
23   (1) there was a loan or forbearance; (2) money or its equivalent as the subject of the loan
24   or forbearance; (3) an agreement that the principal shall be repayable absolutely; (4) the
25   interest rate is greater than that allowed by law; (5) an intention to violate the law. Cuevas
26   v. Montoya, 740 P.2d 858 (Wash. App. 1987).
27            Plaintiff has failed to state any facts going toward the elements of a usury claim.
28   ORDER – 5
1    Additionally, there is no basis for a claim under the facts presented, which concerns a
2    criminal judgment and not a loan. Accordingly, Plaintiff’s usury claim fails.
3              E.    Leave to Amend
4              Defendants request that the Court grant dismissal with prejudice. Defendants note
5    that judicial immunity would bar Plaintiff’s claims even if they were properly pled. Dkt.
6    # 13 at 12; Dkt. # 15 at 17. The Ninth Circuit has stated that when justice requires, a district
7    court should freely give leave to amend a complaint. Arizona Students’ Ass’n v. Arizona
8    Bd. of Regents, 824 F.3d 858, 871 (9th Cir. 2016) (quoting Fed. R. Civ. P. 15(a)(2)).
9    “Absent prejudice, or a strong showing of any of the remaining Forman factors, there exists
10   a presumption under Rule 15(a) in favor of granting leave to amend.” Eminence Capital,
11   LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003); see Foman v. Davis, 371 U.S.
12   178, 182 (1962) (identifying factors to deny leave to amend, including undue delay, bad
13   faith or dilatory motive, repeated failure to cure deficiencies by amendments previously
14   allowed, undue prejudice to the opposing party, and futility). While the Court is skeptical
15   that Plaintiff can state claim not covered by judicial immunity, he has not yet had an
16   opportunity to amend his complaint. If he chooses to do so, Plaintiff may amend his
17   Complaint within 21 days of this order.
18                                       V. CONCLUSION
19             For the reasons stated above, the Court GRANTS Defendants’ motions. Dkt. ##
20   13, 15.
21
22             DATED this 11th day of March, 2019.
23
24
25
                                                        A
                                                        The Honorable Richard A. Jones
26                                                      United States District Judge
27
28   ORDER – 6
